Citation Nr: 1146360	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-36 682	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for left ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision, by the Columbia, South Carolina RO.  

The Board notes that, in a rating action in May 2009, the RO denied the Veteran's claims for service connection for a right knee disorder and a left knee disorder.  Although the Veteran submitted a notice of disagreement (NOD) in July 2009 and the RO issued a statement of the case (SOC) regarding those issues in November 2009, the Veteran did not submit a substantive appeal.  As a result, those issues are not before the Board.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is manifested by complaints of pain with slight limitation of motion.  There is no objective evidence of recurrent dislocation, nonunion, limitation of motion at the shoulder level, or malunion.  

2.  The left ankle allows for dorsiflexion to 10 degrees and active plantar flexion to 45 degrees; there is no ankylosis and no malunion of the os calcis or astragalus, and the Veteran has not undergone surgical treatment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2007 from the RO to the Veteran, which was issued prior to the RO decision in February 2008.  Additional letters were issued in May 2008 and December 2008.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

By a rating action in October 1987, the RO granted service connection for residuals of a left ankle injury; a zero percent rating was assigned, effective October 25, 1986.  Service connection was also granted for dislocation of the right shoulder, and a zero percent rating was assigned, effective October 25, 1986.  Subsequently, in January 1997, the RO increased the evaluation for the right shoulder dislocation and residuals of a left ankle injury, each from 0 percent to 10 percent disabling, effective November 30, 1994.  

The Veteran's claim for an increased rating for the right shoulder disorder (VA Form 21-4138), was received in November 2007.  Submitted in support of the claim were VA progress notes dated from August 2002 to November 2007.  These records show that the Veteran received follow up evaluation for complaints of left ankle pain.  

The Veteran was afforded a VA examination in December 2007.  At that time, he stated that he had left ankle pain that was constant and chronic; he also reported intermittent swelling.  The Veteran indicated that he had intermittent flare-up pain with physical exertion.  He stated that he took pain medication daily for all of his joint pain, and he did not use any assistive aids for walking.  With respect to the right shoulder, the Veteran indicated that he had chronic, daily right shoulder pain with limited range of motion.  He stated that he took pain medication daily for all of his joint pain.  The Veteran reported decreased ability to walk or stand with flare-up of left ankle pain, and decreased ability to use his right shoulder with flare-up pain.  

On examination, it was noted that the Veteran had a normal gait, although there was increased wear inside the edge of the forefoot of the left shoe.  Range of motion in the left ankle revealed dorsiflexion from 0 degrees to 20 degrees, with pain starting at 10 degrees.  Plantar flexion was from 0 degrees to 30 degrees, with pain starting at 20 degrees.  There was no instability detectable in the left ankle.  X-ray of the ankle was normal.  The examiner indicated that he did not estimate additional loss of movement in the left ankle.  The right shoulder had forward flexion from 0 degrees to 180 degrees, with pain starting at 150 degrees.  Abduction was from 0 degrees to 140 degrees, with pain starting at 120 degrees.  External rotation was from 0 degrees to 90 degrees, with pain starting at 60 degrees; and internal rotation was from 0 degrees to 50 degrees, with pain starting at 30 degrees.  No ankylosis was noted in the right shoulder.  X-ray study of the right shoulder revealed moderate degenerative joint disease in the AC joint.  The Veteran indicated that his left ankle joint pain was getting so bad that he may have to quit his job soon.  He also noted that he had had to hire someone else to help do his lifting because of his right shoulder pain.  

Subsequently received VA progress notes dated from November 2007 to January 2009 show that the Veteran received ongoing evaluation for chronic joint pain.  These records do not reflect any complaints or treatment for the left ankle.  In January 2009, the Veteran was seen for a follow-up evaluation for shoulder pain.  The Veteran indicated that he continued to experience right shoulder pain that interfered with work and play; he expressed interest in a cortisone injection.  Examination revealed mild impairment of internal rotation of the right shoulder.  The diagnosis was degenerative joint disease of the right shoulder.  

The Veteran was afforded another VA examination in February 2009.  The Veteran indicated that he currently has continuous pain which is rated as 7 out of 10, but increases to an 8 or 9 out of 10.  He noted that the pain is in the top of the shoulder and crunches with range of motion.  He described the pain as an achy type of pain.  There was no radiation, no numbness or weakness in the right arm.  The Veteran indicated that the right shoulder pain was made worse with work or sports, lifting or holding heavy objects.  The Veteran indicated that he had weakness in the left ankle; he noted that he drags the left foot more.  He also noted that the left heel area of his shoes was worn down more than other parts of the shoe.  The Veteran stated that pain pills had helped the left ankle a lot.  The pain is located under the lateral ankle bone and inside the ankle; however, there was no numbness or radiation of pain.  The Veteran reported wearing a brace when he played sports and occasionally at work.  The Veteran reported being right hand dominant.  The Veteran reported pain, giving way, instability and stiffness in the right shoulder; he reported severe weekly flare-ups precipitated by lifting objects.  The Veteran indicated that he could not lift above his head; he holds his arm to the side until the pain subsides.  The Veteran reported pain, stiffness, giving way and instability in the left ankle.  The Veteran also reported moderate flare-ups of the left ankle pain 2 times per week.  He stated that he was able to stand more than one hour but less than 3 hours.  The Veteran indicated that he wore a brace but it did not help.  

On examination, it was noted that his gait was normal.  The Veteran reported recurrent shoulder dislocation and guarding of movements only at shoulder level.  There was tenderness and popping with range of motion in the left ankle.  The right shoulder had forward flexion from 0 degrees to 150 degrees.  Abduction was from 0 degrees to 150 degrees.  Internal rotation was from 0 degrees to 80 degrees, and external rotation was from 0 degrees to 80 degrees.  No ankylosis was noted in the right shoulder.  There was no additional limitation of motion after repetitive motion, except for internal rotation which reflected a loss of 10 degrees, with pain starting at 70 degrees.  Range of motion in the left ankle revealed a dorsiflexion from 0 degrees to 10 degrees.  Plantar flexion was from 0 degrees to 45.  There was no objective evidence of pain following repetitive motion.  X-ray of the left ankle revealed mild post-traumatic changes.  X-ray study of the right shoulder revealed no evidence of acute fracture or dislocation, and mild degenerative changes at the acromioclavicular joint.  

VA progress notes dated from March 2009 through January 2010 show that the Veteran continued to receive evaluation and treatment for many disabilities, including symptoms involving the right shoulder.  In March 2009, the Veteran called his primary care physician indicating that his shoulder looked deformed; he stated that he was able to lift his arm above his head but the pain shoots from a constant 8 to an 11.  The following day, he was diagnosed with clavicle pain.  

On the occasion of another VA examination in April 2010, the Veteran complained of pain, stiffness and weakness in the right shoulder.  The Veteran indicated that sometimes the shoulder feels like it's going to pop out of the joint.  The Veteran reported severe weekly flare-ups of right shoulder pain.  The Veteran stated that he must alter his activities due to shoulder pain.  Examination of the right shoulder revealed bony joint enlargement, crepitus, tenderness, and guarding of movement.  The right shoulder had forward flexion from 0 degrees to 141 degrees, abduction from 0 degrees to 100 degrees, internal rotation from 0 degrees to 70 degrees, and external rotation from 0 degrees to 75 degrees.  After repetitive motion, the right shoulder had a flexion to 135 degrees, abduction to 95 degrees, internal rotation to 65 degrees, and external rotation to 70 degrees.  X-ray study of the right shoulder revealed no evidence of acute fracture or dislocation of the right shoulder; it was noted that osseous projection from the superior posterior aspect of the humeral head, possibly representing calcific tendinitis.  It was noted that the right shoulder disorder causes decreased mobility, problems with lifting and carrying, difficulty reaching and pain.  The Veteran was then working for a landscaping company.  

The Veteran was seen for a follow-up examination in August 2010.  At that time, it was noted that current x-ray study of the right shoulder revealed bony exostosis at the inferior angle of the scapula which approximately measured 3.4 x 3.3 cm, mild degenerative disease of the acromioclavicular joint, and subtle sclerosis in the region of the major tuberosity that was degenerative in nature.  The examiner sated that it was likely that the AC joint degenerative changes were the cause of the current right shoulder pain.  He stated that the incidental finding of a bony exostosis (osteochondroma) at the inferior angle of the scapula was not likely to be the current cause of the right shoulder pain.  

Received in December 2010 were additional VA progress notes dated from February 2010 to December 2010 which reflect ongoing clinical attention for unrelated disabilities.  

III.  Analysis

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2010).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589(1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58(1994).  In this case, the Board has concluded that the Veteran's disabilities have not significantly changed and that uniform evaluations are warranted for this claim period.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202(1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2010).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2010).  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  

In making its determination, the Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997) and cases cited therein (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175(1991).  

A.  Right Shoulder

The RO has rated the Veteran's right shoulder disorder as 10 percent under Diagnostic Code 5203.  Under DC 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula, or where there is nonunion without loose movement.  A 20 percent rating is assigned where there is nonunion of the joint with loose movement, or where there is dislocation of the joint.  See 38 C.F.R. § 4.71a, DC 5203.  

Significantly, the record during the course of the appeal is without findings of significant impairment of the clavicle, scapula or humerus, and negative for dislocation.  In fact, VA examination reports dated in December 2007, February 2009 and April 2010 make no reference to impairment of the clavicle or scapula.  Specifically, x-ray studies in February 2009 and April 2010 reported no evidence of acute fracture or dislocation.  The 10 percent evaluation is consistent with periarticular pathology productive of painful motion.  The objective evidence does not disclose dislocation or malunion.  Therefore, the Board finds that DC 5203 does not provide a basis for a higher evaluation.  It is also the minimum compensable evaluation for the joint affected by arthritis.  See Diagnostic Code 5003.  In order to warrant an increased rating, the disability must approximate the functional equivalent to limitation at shoulder level.  Diagnostic Code 5201.

The Board will therefore consider the Veteran's right shoulder disability under DC 5201.  This code provides a 20 percent rating where motion of the arm is functionally limited to the shoulder level.  A 30 percent rating requires that motion of the major arm be functionally limited to midway between the side and shoulder level, and a 40 percent rating requires limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.  See 38 C.F.R. § 4.45.  

The Board notes that normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.  

In this case, the Veteran's right shoulder disability does not meet the criteria for a 20 percent rating under DC 5201.  Significantly, in December 2007, the VA examiner noted that the Veteran had flexion to 180 degrees and abduction to 140 degrees, with pain beginning at 150 degrees and 120 degrees, respectively.  Even with consideration of the limitation caused by pain, this is far from a limitation of motion to shoulder level (or 90 degrees) required for a 20 percent disability rating.  Similarly, in February 2009, the report showed that for the right shoulder, the Veteran could achieve both flexion and abduction to 150 degrees with no additional limitation of motion due to pain.  More recently, the report of the Veteran's April 2010 VA examination shows that for the right shoulder, the veteran could achieve flexion to 141 degrees and abduction to 100 degrees with pain beginning at 135 degrees and 95 degrees, respectively.  These findings do not reflect a limitation of motion to shoulder level (or 90 degrees) required for a 20 percent disability rating.  

In short, the Veteran's service-connected right shoulder disability is manifested by complaints of pain, with objective clinical findings of limitation of flexion and abduction, but not to the shoulder level.  Accordingly, a disability rating in excess of the currently assigned 10 percent is not warranted for the veteran's right shoulder disability under Diagnostic Code 5201.  

The current evaluation contemplated periarticular pathology productive of painful motion.  In order to warrant a higher evaluation, there must be the functional equivalent of motion limited at shoulder level due to such factors as pain, pain on motion, fatigability, incoordination, and lack of endurance.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207(1995).  There is no evidence of more severe limitation of motion or of additional limitation due to functional factors.  Pain was considered when range-of-motion testing was conducted.  The functional ranges of motion reported in April 2010, while reduced by pain, remained greater than 90 degrees.  Thus, while the VA examinations found that the right shoulder disorder inhibited the Veteran in some activities, there has been no objective evidence of additional functional loss due to pain, pain on movement, weakened movement, excess fatigability, or incoordination on movement.  In light of the objective medical evidence, the Board finds that the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  Stated differently, the Veteran's remaining functional use is better than what is contemplated by disability manifested by limitation at the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, supra.  

Additionally, the Veteran has not demonstrated any evidence of ankylosis of the scapulohumeral articulation; malunion, nonunion or recurrent dislocation of the humerus; or malunion, nonunion, or dislocation of the clavicle.  Therefore, his disability cannot be awarded a higher rating under any other Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2010).  

As the greater weight of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent for right shoulder disability, the benefit-of- the-doubt doctrine is inapplicable, and the claim must be denied.  Gilbert v. Derwinski, supra.  

The Board has considered the possibility of referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (1).  While the Board realizes that the Veteran's right shoulder disorder interferes with his ability to perform in the workforce, this impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular basis is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363(1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record does not show that manifestations of the disability exceed those already contemplated by the schedule criteria.  Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339(1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995).  

B.  Left Ankle

The left ankle disability is currently rated 10 percent under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned where there is moderate limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent disability evaluation is warranted when there is marked limitation of motion.  Id.  

Based on the foregoing evidence, the Board finds that the Veteran's left ankle disability is manifested by subjective complaints of pain in the ankle, and clinical findings of no worse than moderate limitation of the motion.  The painful motion does not equate to marked limitation of motion or the functional equivalent of marked limitation of motion.  Significantly, during the December 2007 VA examination, it was noted that dorsiflexion was to 10 degrees and plantar flexion was only to 20 degrees when the point where pain began was considered.  More recently, during the VA examination in February 2009, while dorsiflexion was limited, plantar flexion was full; he did complain of pain in the terminal degrees of motion.  The examiner noted that no change was noted with repeated motion; no weakness, fatigability or incoordination was noted.  He described functional impairment between slight and moderate.  In light of those clinical findings, the Board finds that the Veteran's left ankle symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation.  

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's left ankle.  Likewise, under Diagnostic Code 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, or of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.  As such, the Board does not find that the medical evidence supports a schedular rating in excess of 10 percent for the left ankle.  

In concluding that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his left ankle disorder, the Board has also considered whether the Veteran is entitled to a higher disability evaluation on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202(1995).  Although the Veteran reports pain, he does not experience such a loss of range of motion due to pain that his limitation could be considered "marked."  Further, the current 10 percent disability evaluation contemplates the Veteran's complaints of pain.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating.  

Finally, the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Hence, referral of this case to the Director of Compensation and Pension Service for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995).  


ORDER

A rating in excess of 10 percent for right shoulder disability is denied.  

A rating in excess of 10 percent for left ankle disability is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


